PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Sung, et al.
Application No. 16/705,847
Filing Date: December 6, 2019
Attorney Docket No. 0145-KA05US1
For: APPARATUS AND METHOD FOR WASHING AND CONCENTRATING MICROPARTICLES ENCAPSULATED IN MICROSCALE DROPLETS USING ACOUSTIC RADIATION FORCE

:
:
:
:	
:        DECISION ON PETITION
:     
:
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed April 18, 2022, to expedite consideration of the petition under 37 CFR 1.55(f), filed April 1, 2022, to accept a delayed submission of a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted to the extent that the petition fee of $210 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of Korean Application No. 10-2018-0168922 retrieved on May 9, 2022.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions